Name: 80/983/EEC: Commission Decision of 4 September 1980 amending Decision 77/190/EEC implementing Directive 76/491/EEC regarding a Community procedure for information and consultation in the prices of crude oil and petroleum products in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  European Union law;  energy policy;  information technology and data processing
 Date Published: 1980-10-25

 Avis juridique important|31980D098380/983/EEC: Commission Decision of 4 September 1980 amending Decision 77/190/EEC implementing Directive 76/491/EEC regarding a Community procedure for information and consultation in the prices of crude oil and petroleum products in the Community Official Journal L 281 , 25/10/1980 P. 0026 - 0030 Finnish special edition: Chapter 12 Volume 2 P. 0044 Greek special edition: Chapter 12 Volume 3 P. 0037 Swedish special edition: Chapter 12 Volume 2 P. 0044 Spanish special edition: Chapter 12 Volume 4 P. 0020 Portuguese special edition Chapter 12 Volume 4 P. 0020 COMMISSION DECISION of 4 September 1980 amending Decision 77/190/EEC implementing Directive 76/491/EEC regarding a Community procedure for information and consultation in the prices of crude oil and petroleum products in the Community (80/983/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of the Hellenic Republic (1), and in particular Article 146 thereof, Whereas, because of the accession of the Hellenic Republic to the European Economic Community, Commission Decision 77/190/EEC (2) should be amended by adding the names of petroleum products, the specification of motor fuels and the specification of fuels used in the Hellenic Republic to Appendices A, B and C, HAS ADOPTED THIS DECISION: Article 1 Appendices A, B and C of Decision 77/190/EEC shall be replaced, with effect from 1 January 1981, by the Appendices annexed to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 September 1980. For the Commission Guido BRUNNER Member of the Commission (1)OJ No L 291, 19.11.1979, p. 17. (2)OJ No L 61, 5.3.1977, p. 34. ANNEX >PIC FILE= "T0013402"> >PIC FILE= "T0013403"> >PIC FILE= "T0013404"> >PIC FILE= "T0013405">